[Cite as Amegatcher v. Amegatcher, 2022-Ohio-1581.]


                                      COURT OF APPEALS
                                  DELAWARE COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT



ALFRED NENE AMEGATCHER                                   JUDGES:
                                                         Hon. John W. Wise, P. J.
        Plaintiff-Appellee                               Hon. Patricia A. Delaney, J.
                                                         Hon. Craig R. Baldwin, J.
-vs-
                                                         Case No. 21 CAF 11 0057
FREDERIQUE AMEGATCHER nka
NGAKA

        Defendant-Appellant                              OPINION




CHARACTER OF PROCEEDING:                              Civil Appeal from the Court of Common
                                                      Pleas, Domestic Relations Division, Case
                                                      No. 14 DRA 01 0028


JUDGMENT:                                             Affirmed



DATE OF JUDGMENT ENTRY:                               May 11, 2022



APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

ALFRED NENE AMEGATCHER, Pro se                        FREDERIQUE AMEGATCHER, Pro se
759 Greenmont Drive                                   1529 Plumway Lane
Lewis Center, Ohio 43035                              Lewis Center, Ohio 43035
Delaware County, Case No. 21 CAF 11 0057                                                    2


Wise, P. J.

       {¶1}     Defendant-Appellant Frederique Amegatcher nka Ngaka appeals the

October 4, 2021, decision of the Delaware County Court of Common Pleas adopting and

approving the June 7, 2021, Magistrate’s Decision and overruling Appellant’s Objections

to Magistrate’s Decision.

       {¶2}     Plaintiff-Appellee Alfred Nene Amegatcher did not file a brief in this appeal.

                            STATEMENT OF THE FACTS AND CASE

       {¶3}     The relevant facts and procedural history are as follows:

       {¶4}     The parties in this matter were married on July 27, 1996. Two children were

born as issue of the marriage: J.A. (DOB June 28, 2001) and D.A. (DOB March 17, 2006).

J.A. became emancipated on June 28, 2019.

       {¶5}     Father filed a Complaint for divorce on January 17, 2014. The Decree of

Divorce was filed on November 28, 2017, wherein Appellee was granted “sole allocation

of parental rights and responsibilities and shall be the residential parent and legal

custodian of the parties' two minor children.” Judgment Entry, at 14, The trial court also

ordered that:

       [u]nless otherwise agreed as allowed by Plaintiff, Defendant's parenting

       time shall remain supervised at a third-party agency--Andrews House, or

       Welcome to Our Place--or Marion Care-Fit if there is no other alternative.

       The supervision will remain for a minimum of 6 or 9 monthly sessions-until

       Plaintiff and Defendant agree otherwise/Defendant files the necessary

       modification motion with evidence of the counseling for her with an

       appropriate provider regarding the report repairing the estrangement. Id.
Delaware County, Case No. 21 CAF 11 0057                                                   3


       {¶6}   Appellant appealed that Decision to this Court on December 27, 2017,

which affirmed the lower court’s decision by Opinion filed August 21, 2018. See A.A. v.

F.A., 5th Dist. Delaware No. 17 CAF-12-0078, 2018-Ohio-3376.

       {¶7}   On March 16, 2018, Appellant filed a motion to reallocate parental rights

and responsibilities. Appellant focused on the children's school attendance and

performance, as well as Appellee's purported financial difficulties, as the basis for her

contention that there was a change in circumstances warranting modification. The

Magistrate disagreed and by Magistrate’s Decision filed August 30, 2018, overruled her

motion. Neither party filed objections and on September 19, 2018, the trial court filed a

Judgment Entry adopting the Magistrate's Decision. Mother appealed to this Court, which

affirmed the trial court’s decision by Opinion and Entry filed May 3, 2019. See A.A, v. F.A.,

5th Dist. Delaware No. 18 CAF-10-0079, 2019-Ohio-1706.

       {¶8}   On November 13, 2018, the case was reactivated when Appellant-Mother

filed a Motion to Rescind Backdated Child Support. This Motion was later withdrawn and

at the time of trial, the following post-decree motions were pending: Mother's Motion for

Reallocation of Parental Rights and Responsibilities, filed February 11 and 12, 2019;

Mother's Motion for Contempt, filed December 31, 2019; and Mother's Refiling of Motion

to Rescind Backdated Child Support, filed February 28, 2020.1

       {¶9}   Although the Motion for Reallocation of Parental Rights and Responsibilities

addressed both children, due to J.A.'s subsequent emancipation, the Motion proceeded




1The Motion for an Order to Show Cause filed by Mother on February 16, 2021, although
addressed in the Magistrate's Decision, was denied as moot by Magistrate's Order issued
February 19, 2021
Delaware County, Case No. 21 CAF 11 0057                                                  4


to trial solely as it related to D.A. A Guardian ad Litem was appointed for D.A. on February

21, 2020.

       {¶10} The case proceeded to trial on March 10, 2021, before the magistrate. The

hearing was conducted via Zoom video-conferencing due to the COVID-19 pandemic.

Father appeared with counsel; Appellant-Mother appeared self-represented. Both parties

testified on their own behalf. The Guardian ad Litem also testified, as did Delaware County

Sheriff’s Deputy John Herrington who was subpoenaed by Mother. Following the trial, the

magistrate held an in camera interview with D.A. on March 12, 2021.

       {¶11} On June 7, 2021, the magistrate issued his Decision. In his Decision, the

magistrate denied Mother's Motion for Reallocation of Parental Rights and

Responsibilities. In so doing, the magistrate evaluated Mother's claims and evidence

regarding J.A.'s school fees, D.A.’s outstanding school fees, Mother's contact with D.A.,

D.A.'s grades, D.A.'s move to a new residence, and Father's alleged false statements

before determining that none of these factors, individually or collectively, constituted a

change in circumstances. The magistrate also considered the R.C. 3109.04(F)(1) factors

and found that even had a change in circumstances occurred, it would not be in D.A.'s

best interest to name Mother as legal custodian and residential parent.

       {¶12} Finally, the magistrate proceeded to find that even had the first two

conditions been met, the harm likely to be caused by a change in environment is not

outweighed by the advantages of the change in environment to the child.

       {¶13} The magistrate further found that Mother's Refiling of Motion to Rescind

Backdated Child Support failed under the elements of res-judicata and therefore denied

it as a matter of law.
Delaware County, Case No. 21 CAF 11 0057                                               5


      {¶14} Finally, the magistrate denied Mother's Motion to Show Cause after finding

that Mother had failed to provide clear and convincing evidence that Father was in

contempt as "there is not an order that pertains to the allegation" in Mother's Motion.

Magistrate's Decision at 32.

      {¶15} On June 20, 2021, Appellant-Mother filed Objections to the Magistrate’s

Decision.

      {¶16} On August 3, 2021, Appellant-Mother filed a Supplemental Brief to the

Objections to Magistrate’s Decision, which entirely encompassed the original filing of

objections, that being that “the Magistrate erred throughout the Magistrate’s Decision

issued on June 7, 2021.” Supp. Objections at 1.

      {¶17} By Judgment Entry, Objections to Magistrate’s Decision filed October 4,

2021, the trial court overruled Appellant-Mother’s Objections and adopted the

Magistrate’s Decision.

      {¶18} Appellant-Mother now appeals, assigning the following errors for review:

                                ASSIGNMENTS OF ERROR

      {¶19} “I. THE MAGISTRATE'S DECISION IS PLAIN ERROR.

      {¶20} “II. THE MAGISTRATE'S DECISION IS AN ABUSE OF DISCRETION.

      {¶21} “III. THE TRIAL COURT'S JUDGMENT ENTRY IS AN ABUSE OF

DISCRETION.”

                                                I.

      {¶22} In her three assignments of error, Appellant argues the trial court erred in

overruling her objections and adopting the Magistrate’s Decision denying her Motion for

Reallocation of Parental Rights. We disagree.
Delaware County, Case No. 21 CAF 11 0057                                                 6


                                       Standard of Review

      {¶23} As explained by this Court in Langley v. Langley, 5th Dist. Coshocton No.

2103CA0015, 2014-Ohio-1651, 2014 WL 1519054, ¶ 20:

             When reviewing objections to a magistrate's decision, the trial court

      is not required to follow or accept the findings or recommendations of its

      magistrate. In re Anderson, 2d Dist. Montgomery No. 25367, 2013-Ohio-

      2012 [2013 WL 2150826], ¶ 14. In accordance with Civ.R. 53, the trial court

      must conduct an independent review of the facts and conclusions contained

      in the magistrate's report and enter its own judgment. Id. Thus, the trial court

      engages a de novo standard of review, and should not adopt the

      magistrate's factual findings unless it agrees with them. Crosby v.

      McWilliams [McWilliam], 2d Dist. Montgomery No. 19856, 2003-Ohio-6063

      [2003 WL 22681324] at ¶ 33-34. The trial court has discretion to determine

      whether to sustain or overrule an objection to a magistrate's decision, and

      we will not reverse that determination absent an abuse of that discretion.

      Wade v. Wade, 113 Ohio App.3d 414, 419, 680 N.E.2d 1305 (1996). For

      this Court to find an abuse of discretion, we must conclude that the trial

      court's determination was unreasonable, arbitrary or unconscionable.

      Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

                     Reallocation of Parental Rights and Responsibilities

      {¶24} R.C. §3109.04(E)(1)(a) reads in pertinent part as follows:

             The court shall not modify a prior decree allocating parental rights

      and responsibilities for the care of children unless it finds, based on facts
Delaware County, Case No. 21 CAF 11 0057                                               7


      that have arisen since the prior decree or that were unknown to the court at

      the time of the prior decree, that a change has occurred in the

      circumstances of the child, the child's residential parent, or either of the

      parents subject to a shared parenting decree, and that the modification is

      necessary to serve the best interest of the child. In applying these

      standards, the court shall retain the residential parent designated by the

      prior decree or the prior shared parenting decree, unless a modification is

      in the best interest of the child and one of the following applies:

             (i) The residential parent agrees to a change in the residential parent

      or both parents under a shared parenting decree agree to a change in the

      designation of residential parent.

             (ii) The child, with the consent of the residential parent or of both

      parents under a shared parenting decree, has been integrated into the

      family of the person seeking to become the residential parent.

             (iii) The harm likely to be caused by a change of environment is

      outweighed by the advantages of the change of environment to the child.



      {¶25} Upon review, we find that the trial court independently reviewed the matter

and, having found no error of law or other defect evident on the face of the Magistrate's

Decision, adopted and incorporated the findings of fact and conclusions of law by

reference.
Delaware County, Case No. 21 CAF 11 0057                                                  8


      {¶26} In its decision, the trial court initially stated:

             Some, such as that the Guardian ad Litem was not credible and/or

      did not comply with the Case Management Order, fail to allege any error

      committed by the magistrate. Others, such as Mother's claim that the

      magistrate erred in not promptly issuing a Magistrate's Decision following

      the initial divorce trial, fail to allege any error committed in the June 7, 2021

      Magistrate's Decision and are further barred by res judicata. See A.A. v.

      F.A., 5th District, Delaware No. 17-CAF-10-0079 (Aug. 21, 2018) ¶45.

             A number of Mother's arguments are based on the premise that the

      magistrate erred in finding Father's and/or the Guardian ad Litem's

      testimony to be credible in the face of evidence that Mother presented.

      However, it is axiomatic that the trier of fact is in the best position to weigh

      the credibility of witnesses and their proffered testimony. Wilson v. Rowe,

      5th Dist. Knox No. 15-CA-14, 2016-0hio-523, ¶30, citing Season Coal Co.,

      Inc. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273 (1984) "A finding

      of an error in law is a legitimate ground for reversal, but a difference of

      opinion on credibility of witnesses and evidence is not." Seasons Coal at

      81.

      {¶27} 10/04/2021 Judgment Entry at 4-5.

      {¶28} The trial court then went on to find:

             Having conducted an independent review of the record, this Court

      concurs with the magistrate that Mother provided no persuasive evidence

      that Father failed to disclose an alleged capital gain from the sale of the
Delaware County, Case No. 21 CAF 11 0057                                                  9


       former marital residence, that the Guardian ad Litem lied about visiting

       [D.A.]’s school, or that the Guardian ad Litem lied about conducting a home

       study at Father's residence. As such, Mother's arguments related to these

       examples are overruled. Similarly, Mother argues that Deputy Herrington's

       testimony proves that Father "admitted to parental alienation and "is

       therefore preventing visits." Sup. Objection ~ at 8. However, this Court

       concurs with the magistrate that Mother presented no persuasive evidence

       that Father hindered Mother's ability to visit the children in any way.

       Additionally, this Court finds that Mother failed to allege any error committed

       by the magistrate. As such, Mother's argument related to contact with the

       children are overruled.

              Mother's arguments concerning her "overpayments" of child support

       suffer from the same problem; while Mother spends multiple pages

       recounting her testimony, she fails to allege any error committed by the

       magistrate in his June 7, 2021 Decision.

              The magistrate did not err in finding Mother's Refiling of Motion to

       Rescind Backdated Child Support barred by res judicata.

       {¶29} 10/04/2021 Judgment Entry at 5.

       {¶30} The weight to be given to evidence and the credibility of witnesses are

primarily matters for the trier of fact. State v. DeHass (1967), 10 Ohio St.2d 230. This

deference given to the findings of fact in the trial court is founded on “the knowledge that

the trial judge is best able to view the witnesses and observe their demeanor, gestures

and voice inflections, and use these observations in weighing the credibility of the
Delaware County, Case No. 21 CAF 11 0057                                                10


proffered testimony.” Seasons Coal Co. v. Cleveland (1984), 10 Ohio St.3d 77, 80.

Particularly in the absence of any rebutting evidence presented by Appellant, we give due

deference to the finder of fact's assessment of the credibility and weight of evidence as

presented by the witnesses.

       {¶31} The trial court further found:

              Ultimately, this Court finds that Mother's Supplemental Objections

       are an attempt to reargue her case before this Court. Mother restates

       everything that she believes she proved at trial while providing scant legal

       analysis in support of her arguments. However, this Court finds that, in this

       case, the transcript speaks for itself. Mother presented little new and/or

       relevant evidence for this Court to consider in support of her motions. The

       Magistrate, meanwhile, issued a thorough Decision carefully considering

       every possible permutation of Mother's claims. While this Court has not

       discussed each and every one the arguments Mother raises in her

       Supplemental Objections, this Court has carefully considered each one in

       reaching its decision herein.

              Accordingly, Mother's Objections are overruled

       {¶32} 10/04/2021 Judgment Entry at 9.

       {¶33} Upon review of the case sub judice, we find that the trial court did not abuse

its discretion in adopting the Magistrate’s Decision and incorporating the Findings of Fact

and Conclusions of Law.

       {¶34} Because competent, credible evidence supports the trial court's decision,

we find Appellant-Mother’s assignments of error not well-taken and overrule same.
Delaware County, Case No. 21 CAF 11 0057                                  11


       {¶35} Accordingly, the judgment of the Court of Common Pleas, Domestic

Relations Division, Delaware County, Ohio, is affirmed.



By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



JWW/kw 0509